Citation Nr: 0635879	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-13 076	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a head scar.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to an initial compensable rating for a low 
back disorder for the period from January 19, 2000.

5.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability for the period from 
January 19, 2000.

6.  Entitlement to an initial rating in excess of 10 percent 
for a nose scar for the period from January 19, 2000.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied entitlement to service 
connection for a head scar, a left shoulder disability, and 
bilateral shin splints as well as granted entitlement to 
service connection for a low back disorder, right shoulder 
impingement, right shoulder arthritis, and a nose scar.  The 
right shoulder disabilities were assigned separate 10 percent 
ratings and the low back disorder and scar were assigned 
noncompensable ratings.  All disability ratings were 
effective from January 19, 2000.  In April 2002, the veteran 
moved and his claims files were transferred to the RO in 
Waco, Texas.

Thereafter, in a February 2005 rating decision, the RO 
combined the veteran's right shoulder disabilities and 
assigned a single 20 percent disability rating effective from 
January 19, 2000.  In a June 2005 rating decision, the RO 
assigned the veteran's service connected nose scar a 10 
percent disability rating effective from January 19, 2000.  

As to the claim of entitlement to service connection for a 
head scar, the Board notes that despite the veteran's April 
2000 claim for a "lump anterior head secondary to a 11-96 
boat accident," the RO characterized this issue as 
entitlement to service connection for seborrheic dermatitis.  
The Board finds that this characterization was in error.  
Accordingly, in order to best reflect the veteran's intent 
when filing this claim, the Board has recharacterized this 
issue as it appears on the first page of this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized these issues as set forth on the first page of 
this decision.

Lastly, the Board notes that in August 2002 the veteran 
requested a hearing before a Veterans Law Judge traveling to 
the RO and in October 2002 he not only withdrew that request 
but requested a video hearing before a Decision Review 
Officer (DRO).  Thereafter, in February 2005, the veteran 
testified at a DRO video hearing.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
record shows continuity of symptomatology from the time of 
his November 1996 in-service treatment for a contusion on top 
of the head and the August 2002 diagnosis of a scar secondary 
to trauma.

2.  The preponderance of the competent evidence is against 
finding that the veteran has current problems with a left 
shoulder disability or bilateral shin splints.

3.  From January 19, 2000, the veteran's low back disorder 
was manifested by muscle tenderness.

4.  Since September 26, 2003, the veteran low back disorder 
has not been manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, by the 
combined range of motion of the thoracolumbar spine limited 
to 120 degrees or less, or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

5.  From January 19, 2000, the veteran's low back disorder 
was not manifested by disability analogous to a moderate 
intervertebral disc syndrome. 

6.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by disability analogous to 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least two weeks during the past twelve months.  
The disorder is not manifested by any sciatic nerve 
paralysis.

7.  Since January 19, 2000, the preponderance of the evidence 
is against showing that the veteran's right shoulder 
disability was productive of more than limitation of motion 
of the major arm at shoulder level, even taking into account 
the complaints of pain. 

8.  From January 19, 2000, the veteran's nose scar was not 
manifested by severe disfigurement of the face.

9.  Since August 30, 2002, the veteran's nose scar was not 
manifested by visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired set of 
features, or at least two characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a head 
scar was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A left shoulder disability was not due to or aggravated 
by military service or an already service connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).

3.  Bilateral shin splints were not due to or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  From January 19, 2000, the veteran has met the criteria 
for a 10 percent rating for his low back disorder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7 (2006).

5.  The veteran has not met the criteria for a rating in 
excess of 20 percent for a right shoulder disability at any 
time during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5201 (2006). 

6.  The veteran has not met the criteria for a rating in 
excess of 10 percent for a nose scar at any time during the 
pendency of his appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 3.326, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and/or 
effective dates for the disabilities on appeal.  Thereafter, 
the claims were readjudicated in the February 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and/or effective date for the disabilities 
on appeal is harmless because, to the extent discussed below, 
the preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 2000 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
has obtained the veteran's service medical records as well as 
all relevant and identified post-service medical records, 
including treatment records and/or letters from Dwayne M. 
Aboud, M.D., Joseph F. Wilson, D.C., and Gabriela Hunko, 
M.D., as well as from the Orland and El Paso VA Medical 
Centers.  As to the rating claims as well as the claim for 
entitlement to service connection for shin splints, the 
veteran has been afforded at least one VA examination.  There 
is no pertinent evidence which is not currently part of the 
claims files.  

As to entitlement to service connection for a left shoulder 
disability, the Board recognizes that the veteran was not 
provided a VA examination.  However, as will be more fully 
explained below, the post-service record is negative for 
complaints, diagnoses, or treatment related to the left 
shoulder.  Accordingly, VA had no duty to provide the veteran 
with an examination and VA adjudication of this claim may go 
forward without one.  See 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(c)(4)(i)(A)-(C); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

As to entitlement to service connection for a left shoulder 
disability, the Board also notes that 38 C.F.R. § 3.310 was 
amended effective October 10, 2006, but the veteran was not 
notified of this change in law.  However, under the old and 
new regulation, the veteran required a current disability to 
meet the criteria for service connection.  Moreover, as will 
be more fully explained in the below decision, he has no such 
disability.  Therefore, adjudication of his claim at this 
time may go forward without first providing him notice of the 
change in regulation because that lack of notice is harmless 
error.  ATD Corp.

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.


The Service Connection Claims

The veteran argues that he sustained an injury to the top of 
his head while in military service which caused a scar, was 
diagnosed with shin splints while in military service and 
continues to have a problem with them, and has a left 
shoulder problem either due to military service or his 
service connected right shoulder disability.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Pertinent 
laws and regulations also provide that arthritis will be 
presumed to have been incurred in-service if it manifested 
itself to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In deciding whether the appellant has a disability due to 
service or an already service connected disability, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As to entitlement to service connection for a head scar, the 
Board notes that the veteran claims that he has a scar on the 
top of his head due to an injury in-service.  Tellingly, 
November 1996 service medical records show his complaints and 
treatment for a post trauma contusion to the top of his head 
that required sutures.  Moreover, Dr. Aboud opined in August 
2002 that the veteran had scarring on the mid frontal scalp 
that was probably due to past trauma.  

Accordingly, because the post-November 1996 record is 
negative for any other injury to the top of the veteran's 
head, even though neither the December 1999 separation 
examiner nor the May 2000 VA skin examiner noted a scar on 
the top of his head despite the complaints of having a bump, 
the Board finds that the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that service 
connection for a scar on the top of the head is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to entitlement to service connection for a left shoulder 
disability and bilateral shin splints, the Board notes that 
service medical records show the veteran's complaints and 
treatment for left shoulder problems, including pain and 
instability, in April 1999 and October 1999 as well as a 
diagnosis of bilateral shin splints in October 1995.  

However, service medical records, including the December 1999 
separation examination, were thereafter negative for 
complaints, diagnoses, or treatment for a left shoulder 
disability or shin splints.  Moreover, the post-service 
record is negative for complaints, diagnoses, or treatment 
related to a left shoulder disability or shin splints.  In 
fact, as to the shin splints, May 2000 tibia and fibula X-
rays were negative for any evidence of shin splints and the 
May 2000 VA examiner opined that any shin splints the veteran 
had previously had had resolved. 

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's in-service problems with 
his left shoulder and shin splints were transitory in nature 
and have since resolved.  Therefore, since a condition 
precedent for direct service connection under 38 C.F.R. 
§ 3.303 and secondary service connection under 38 C.F.R. 
§ 3.310 is a current disability, the Board finds that 
entitlement to service connection for a left shoulder 
disability and bilateral shin splints must be denied.  
38 U.S.C.A. § 1110.  

The Higher Evaluation Claims

The veteran contends that his service-connected low back 
disorder, right shoulder disability, and nose scar are 
manifested by increased adverse symptomatology that entitles 
him to higher evaluations.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The Low Back Disorder

As noted above, a June 2000 rating decision granted 
entitlement to service connection for a low back disorder and 
rated it as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (low back strain), effective from 
January 19, 2000.  Thereafter, in the February 2005 
supplemental statement of the case, the RO conceded that the 
veteran's low back disorder is also ratable as intervertebral 
disc syndrome.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The new criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  
Further, additional regulatory changes for rating all other 
back disorders became effective September 26, 2003, but these 
did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The supplemental statements of the case issued in February 
2005 notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome for 
the period from January 19, 2000, it may only consider the 
new criteria when rating an intervertebral disc syndrome from 
September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Likewise, VA may consider the old criteria for 
rating all other back disorders for the period from 
January 19, 2000, but may only consider the new criteria for 
rating all other back disorders from September 26, 2003.  
Kuzma.

All Other Back Disorders-The Old Criteria

From January 19, 2000, the veteran will only be entitled to 
an higher evaluation under potentially applicable Diagnostic 
Codes if he has a fracture with cord involvement requiring 
long leg braces or being bedridden (100 percent) or a 
fracture of the vertebra without cord involvement but leading 
to abnormal mobility requiring a neck brace (60 percent) 
(Diagnostic Code 5285); complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the lumbar spine at a favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); slight limitation 
in the range of motion of the lumbar spine (10 percent), 
moderate limitation in the range of motion of the lumbar 
spine (20 percent) or severe limitation in the range of 
motion of the lumbar spine (40 percent) (Diagnostic 
Code 5292); or lumbosacral strain with characteristic pain on 
motion (10 percent), lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position (20 percent), or lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent) (Diagnostic Code 5295.).  38 C.F.R. 
§ 4.71a (2002).

As Diagnostic Code 5295, a September 2003 letter from Dr. 
Wilson reported that the veteran had problems with low back 
pain with restricted range of motion due to mild muscle 
spasms and myofascitis in the lumbar posterior paraspinal 
musculature.  Moreover, the May 2000 VA examiner opined that 
the veteran had some tenderness along the paraspinous 
muscles.  And, the March 2004 VA examiner opined that the 
veteran had mild tenderness to deep palpation in the left 
lower aspect of his low back.  Accordingly, taking into 
account the factors identified in 38 C.F.R. §§ 4.40, 4.45 
(2006) and the Court's holding in DeLuca, as well as granting 
the veteran the benefit of any doubt in this matter, the 
Board finds that he meets the criteria for a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
38 C.F.R. § 3.102.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

As to whether the veteran is entitled to a higher evaluation 
at any time during the pendency of the appeal, the Board 
notes that there is no suggestion in the record that he has a 
service connected fractured lumbar vertebra.  See, e.g., VA 
examinations and x-ray dated in May 2000, October 2002, and 
March 2004.  There being no demonstrable service connected 
vertebral deformity, a 10 percent rating may not be added to 
any rating.  Furthermore, the service connected low back 
disorder did not include cord involvement requiring long leg 
braces.  Additionally, at the May 2000, October 2002, and 
March 2004 VA examinations the veteran was able to move his 
lumbosacral spine, and hence, there was no evidence of 
ankylosis.  Consequently, a higher evaluation is not 
warranted for the veteran's service-connected low back 
disorder under Diagnostic Codes 5285, 5289 at any time from 
January 19, 2000.  38 C.F.R. § 4.71a (2003); Fenderson.

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, VA and private 
treatment records are negative for complaints, diagnoses, or 
treatment related to the lumbosacral spine except for the 
September 2003 letter from Dr. Wilson.  Moreover, while Dr. 
Wilson reported that the veteran had problems with low back 
pain, restricted range of motion, and muscle spasms, as noted 
above, neither the May 2000, August 2002, or the March 2004 
VA examiner saw objective evidence of any of these problems.  
In fact, after the veteran complained of intermittent back 
pain and muscle spasms, the May 2000 VA examiner opined that, 
except for a problem with some tenderness along the 
paraspinous muscles, the lumbosacral spine examination was 
normal with full extension and flexion, being able to heel 
and toe walk without difficulty, negative straight leg 
raising and clonus, and negative X-rays.  Likewise, at the 
August 2002 VA examination, after noting the veteran's 
complaints of low back pain approximately once a month for 
one day precipitated by heavy lifting, lumbar motion was as 
follows: forward flexion to 90 degrees; backward extension to 
30 degrees; left lateral flexion to 35 degrees; right lateral 
flexion to 40 degrees; and left and right rotation to 45 
degrees.  (Normal range of motion of the lumbosacral spine is 
as follows: forward flexion to 90 degrees; backward extension 
to 30 degrees; left and right lateral flexion to 30 degrees; 
and left and right rotation to 30 degrees.  See, for example, 
38 C.F.R. § 4.71a, Plate V (2006))  It was thereafter opined 
that the veteran had no pain with lumbosacral spine motion, 
straight leg raises were negative, and there were no 
weakness, tenderness, fixed deformity, or posture 
abnormality.  X-rays were also within normal limits.  
Similarly, in March 2004, the veteran complained of low back 
pain and muscle spasms approximately once or twice a month.  
However, on examination, lumbar motion was as follows: 
forward flexion to 90 degrees; backward extension to 35 
degrees; left and right lateral flexion to 40 degrees; and 
left and right rotation to 35 degrees.  Moreover, there were 
no muscle spasms, muscle atrophy, muscle wasting, or sensory 
deficits.

While Dr. Wilson opined that the veteran's low back disorder 
were manifested by limitation of motion and muscle spasms, 
the Board assigns more evidentry weight to the examination 
results found at the three VA examiners because Dr. Wilson 
did not report the reduced range of motion of the veteran's 
back and at three VA examiners, spanning a period of almost 
four years, found no objective medical evidence of limitation 
of motion or muscle spasms.  Evans.  Moreover, no examiner 
has characterized the veteran's lumbosacral spine as having 
"moderate" lost motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Accordingly, because the record does not show any 
lost motion, much less "moderate" limitation of motion of 
the lumbosacral spine, or lost motion with muscle spasms, the 
Board finds that a rating in excess of 10 percent is not 
warranted under either Diagnostic Code 5292 or Diagnostic 
Code 5295 for the period from January 19, 2000.  38 C.F.R. 
§ 4.71a (2003); Fenderson.

As to pain on use, Dr. Wilson reported that the veteran had 
back pain with muscle spasms, the May 2000 VA examiner opined 
that the veteran had some tenderness along the paraspinous 
muscles, and the March 2004 VA examiner opined that the 
veteran had mild tenderness to deep palpation in the left 
lower aspect of his low back.  However, at the VA 
examinations, the veteran denied taking any medication for 
his pain and on examination there were no limitation of 
motion, muscle spasms, or weakness.  Moreover, at the VA 
examinations painful pathology was not objectively confirmed 
by such signs as disuse atrophy of the low back or lower 
extremities.  Therefore, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board does not find that the 
veteran's functional losses equated to debility contemplated 
by the 20 percent rating for a limitation of lumbar motion 
under Diagnostic Code 5293 or a lumbosacral strain under 
Diagnostic Code 5295, for the period from January 19, 2000.  
38 C.F.R. § 4.71a (2003); DeLuca; Fenderson.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the veteran is entitled to a 
rating in excess of 10 percent for his low back disorder if 
it is manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait; or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 38 C.F.R. § 4.71a (2006).

Initially, the Board notes that the clinical evidence of 
record for this time period does not show evidence of muscle 
spasm, guarding, or abnormal spinal contour.  See VA 
examination dated in March 2004.  Therefore, a rating in 
excess of 10 percent cannot be assigned under this portion of 
38 C.F.R. § 4.71a for the period effective September 26, 
2003.  Fenderson.

Next, as to whether the low back disorder results in forward 
flexion of the thoracolumbar spine reduced to 60 degrees or 
less or the combined motion of the thoracolumbar spine 
reduced to 120 degrees or less, March 2004 VA range of motion 
studies showed forward flexion to 90 degrees and the combined 
motion of the thoracolumbar spine of 200 degrees (i.e., 
forward flexion to 90 degrees; backward extension to 35 
degrees; left and right lateral flexion to 40 degrees; and 
left and right rotation to 35 degrees).  Therefore, based on 
this objective clinical finding, the veteran's low back 
disorder does not result in sufficiently reduced limitation 
of motion to warrant a rating in excess of 10 percent since 
September 26, 2003.  38 C.F.R. § 4.71a (2006); Fenderson.

As to pain on use, the March 2004 VA examiner reported that, 
while there were no signs of fatigue or change in flexion of 
the lower back with repetitive motion, it was nonetheless 
opined that flare-ups would cause approximately a 10 percent 
reduction in the veteran's flexion.  Thereafter, it was also 
opined that that there was no functional impairment to the 
veteran from his low back disorder.  Moreover, examination 
did not reveal muscle atrophy, muscle wasting, or muscle 
spasms.  Therefore, even taking into account functional 
limitations due to pain and other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the forward 
flexion seen on examination is not limited to 60 degrees or 
less and the combined range of motion of the thoracolumbar 
spine is not limited to 120 degrees or less.  Indeed, given 
the additional 10 percent loss in motion the March 2004 VA 
examiner opined that the veteran would experience with flare-
ups forward flexion would only be limited to 81 degrees and a 
limitation of the combined range of motion of the 
thoracolumbar spine would only be limited to 191 degrees.  
Therefore, the Board does not find that the veteran's 
functional losses equated to debility contemplated by the 20 
percent rating for a limitation of lumbar motion under 
38 C.F.R. § 4.71a (2006) for the period from September 26, 
2003.  DeLuca; Fenderson.

Intervertebral Disc Syndrome-The Old Criteria

From January 19, 2000, the veteran is entitled to a rating in 
excess of 10 percent for his low back disorder if its 
manifested by problems compatible with intervertebral disc 
syndrome with "moderate" symptoms (defined as recurring 
attacks) (20 percent), problems compatible with 
intervertebral disc syndrome with "severe" symptoms 
(defined as recurring attacks with only intermittent relief) 
(40 percent), or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293).  38 C.F.R. § 4.71a (2002).

In this regard, the evidence does not disclose that the 
veteran's symptoms were ever "moderate" in severity.  Id.  
Specifically, while Dr. Wilson in September 2002 reported 
that the veteran had problems with low back pain with 
restricted range of motion due to mild muscle spasms and 
myofascitis in the lumbar posterior paraspinal musculature, 
neither this letter nor any of the other VA and private 
treatment records show complaints and/or treatment for 
adverse neurological symptomatology.  Similarly, at the May 
2000 VA joints' examination, the veteran denied experiencing 
any problems with radicular symptoms, bladder dysfunction, or 
bowel dysfunction.  Moreover, sensory examination and 
reflexes were normal and back extension and flexion was full.  
His only adverse symptomatology was some tenderness along the 
paraspinous muscles.  Likewise, at the August 2002 VA 
examination, the veteran did not complain of any 
radiculopathy and examination revealed normal strength, 
reflexes, and sensation in the lower extremities.  It was 
also opined that the veteran had no pain with lumbosacral 
spine motion studies.  Furthermore, at the March 2004 VA 
examination, the veteran once again denied having any 
problems with radiculopathy and examination revealed no gross 
sensory deficit.  Reflexes and ankle jerks were 2/4 with no 
abnormality.

Given the lack of adverse neurological symptomatology seen in 
the record, even when considering functional limitation due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board does not find that the veteran's functional 
losses equate to the debility contemplated by the 20 percent 
rating for an intervertebral disc syndrome under the old 
rating criteria for the period from January 19, 2000.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  DeLuca; 
Fenderson.

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the veteran is entitled to a 
rating in excess of 10 percent for his low back disorder if 
it's manifested by problems compatible with intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two week but less than four weeks during 
the past twelve months.  38 C.F.R. § 4.71a (2006).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the records dating since September 23, 2002, 
does not show that a physician has ever ordered bed rest due 
to his low back disorder.  Therefore, because the record for 
the period since September 23, 2002, is negative for any 
evidence of physician ordered bed rest, the claim for an 
increased rating must be denied.  Id.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, the 
record does not show, and the veteran does not complain, of 
radiculopathy.  Therefore, a discussion of whether the 
veteran is entitled to a separate evaluation for his low back 
disorder because of sciatic nerve impairment is unnecessary.  
38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5243, 8520, 8620, 8720 (2006); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994). 

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2006).  

The Right Shoulder Disability

As indicated above, a June 2000 rating decision granted 
service connection for right shoulder disabilities and rated 
them as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (impairment of the clavicle or scapula) 
and Diagnostic Code 5201 (limitation of motion of the arm), 
effective from January 19, 2000.  Thereafter, the February 
2005 rating decision combined the veteran's service connected 
right shoulder disabilities and rated the one disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (arthritis)-5201.

Because VA examinations reported that the veteran is right-
hand dominant, because he demonstrates some range of shoulder 
motion, because there is no evidence of malunion of the 
humerus or other humeral impairment, because he is already 
receiving the maximum rating possible for clavicle or scapula 
impairment, and because there is no evidence of neurological 
impairment of the right shoulder (see VA examinations dated 
in May 2000, October 2002, and March 2004; right shoulder x-
rays dated in May 2000 and October 2002), a higher schedular 
evaluation is not warranted for his major right shoulder 
disability under Diagnostic Codes 5200, 5202, 5203, or 8519 
at any time from January 19, 2000.  38 C.F.R. §§ 4.71a, 
4.124a (2006); Fenderson.

Nonetheless, under 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
a higher schedular evaluation is not warranted for his major 
right shoulder disability if there is limitation of motion of 
the arm midway between side and shoulder level (30 percent) 
or limitation of motion of the arm to 25 degrees from the 
side (40 percent).  

With the above criteria in mind, when examined by VA in May 
2000 it was opined that right shoulder range of motion was 
full.  Thereafter, at the August 2002 VA examination, right 
shoulder motion was as follows: flexion to 180 degrees, 
abduction to 170 degrees, internal rotation to 80 degrees, 
and external rotation to 90 degrees.  Subsequently, at the 
March 2004 VA examination, right shoulder motion was as 
follows: forward elevation to 170 degrees, abduction to 180 
degrees, and external rotation to 90 degrees.  

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2006).  Therefore, on objective examination, it cannot be 
said that the motion of the right arm is limited to midway 
between side and shoulder level or less.  Hence, a higher 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

As to pain on use, the record shows the veteran's periodic 
complaints and/or treatment for right shoulder pain.  See VA 
treatment records dated in May 2000, June 2000, August 2000, 
November 2000, April 2002, and October 2002.  Moreover, at 
the May 2000, October 2002, and March 2004 VA examinations, 
the veteran complained of right shoulder pain.  However, 
except for the November 2000 record, the VA treatment records 
were uniform in reporting that the right shoulder had full 
range of motion.  Likewise, while the May 2000 VA examiner 
noted that the veteran had pain in the right shoulder joint, 
some muscle weakness, and pain at the extremes of the range 
of motion testing, it was nonetheless opined that range of 
motion was full.  Likewise, when examined in October 2002, 
while it was opined that the veteran had right shoulder pain 
on motion, it was also opined that there was no right 
shoulder tenderness, effusion, heat, muscle atrophy, loss of 
strength, or deformity.  Similarly, when examined in March 
2004, it was opined that pain started in the right shoulder 
as follows: forward elevation to 100 degrees, abduction to 
100 degrees, and external rotation to 90 degrees.  
Thereafter, while right arm strength was slightly reduced at 
5-/5 due to pain, it was also opined that there was no muscle 
wasting or atrophy, redness, or swelling.  It was also opined 
that he had good strength in his right hand.  Next, it was 
opined that during acute flare-ups, the range of motion of 
the veteran's right shoulder would be reduced by 
approximately 40 percent.

In summary, VA examiners were uniform in being negative for 
objective evidence of right shoulder swelling, deformity, or 
atrophy.  Moreover, the March 2004 VA examiner's findings 
that the right arm would not be limited to midway between 
side and shoulder level or less given the fact that, even 
with pain, forward elevation is to 100 degrees, abduction is 
to 100 degrees, and external rotation is to 90 degrees and a 
40 percent reduction in shoulder movement would only cause 
forward elevation to be limited to 102 degrees, abduction to 
be limited to 108 degrees, and external rotation to be 
limited to 54 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Therefore, the Board finds that even when considering 
functional limitations due to pain and the other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the veteran's 
functional losses do not equate to the debility contemplated 
by the 30 percent rating for limitation of motion under 
Diagnostic Code 5201.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

The Nose Scar

As indicated above, a June 2000 rating decision granted 
service connection for a nose scar and rated it as non 
compensable 38 C.F.R. § 4.118, Diagnostic Code 7805 (other 
scars), effective from January 19, 2000.  Thereafter, the 
June 2005 rating decision granted a 10 percent disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7804 
(superficial and painful scars).

Since the veteran filed his claim, the criteria for rating 
skin disabilities under 38 C.F.R. § 4.118 have changed.  The 
new criteria for rating skin disabilities became effective 
August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  

The supplemental statements of the case issued in April 2003 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating skin disabilities for the period from 
January 19, 2000, it may only consider the new rating 
criteria when rating skin disabilities from August 30, 2002.  
Kuzma.

The Facts

At the May 2000 VA skin examination, the veteran had a 2 
centimeter (cm) oblique scar on the superior bridge of the 
nose.  

Similarly, at the August 2002 VA examination, the veteran had 
a linear and skin-colored scar over the superior bridge on 
the nose with minimal elevation.  It was also opined that 
there were no problems with tenderness, adhesion, ulceration, 
tissue loss, inflammation, edema, keloid formation, or loss 
of function.  

Furthermore, at the December 2004 VA examination, the 
veteran's scar was on the superior bridge of the nose and 
measured approximately 0.75 cm in length by approximately 
0.25 cm in width.  It was slightly brown in color.  It was 
opined that there were no gross distortion or asymmetry due 
to the scar and the scar was only "very, very slightly 
disfiguring."  Thereafter, it was opined that the scar was 
not manifested by visible or palpable tissue loss, adherent 
to underlying tissue, abnormal skin texture, surface contour 
being elevated or depressed, or the skin being indurated and 
inflexible.



Scars-The Old Criteria

From January 19, 2000, given the 10 percent disability rating 
already assigned the veteran's facial scar, under old 
38 C.F.R. § 4.118, he is only entitled to a higher, 30 
percent, evaluation for disfiguring scars of the head, face 
or neck, if it is a severe disfiguring scar, especially one 
that produces a marked and unsightly deformity of eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Given the above evidence, which includes the December 2004 VA 
examiner's opinion that the scar was only "very, very 
slightly disfiguring," the Board finds that the overwhelming 
weight of the evidence as reflected at the three VA 
examinations shows that the veteran's nose scar is not 
severely disfiguring and a higher evaluation is not wanted 
under Diagnostic Code 7800.   38 C.F.R. § 4.118 (2002).  This 
is true throughout the period of time during which his claim 
has been pending.  Fenderson.

Scars-The New Criteria

Effective August 30, 2002, given the 10 percent disability 
rating already assigned the veteran's facial scar, under new 
38 C.F.R. § 4.118, he is only entitled to a higher, 30 
percent, evaluation for disfiguring scars of the head, face 
or neck, if it is manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  

Note 1 to 38 C.F.R. § 4.118, Diagnostic Code 7800 list the 
eight characteristics of disfigurement as follows: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 

Given the above, which includes no evidence that the scar is 
manifested by tissue loss, gross distortion or asymmetry of 
one feature or paired set of features, or two or three 
characteristics of disfigurement, the Board finds that the 
overwhelming weight of the evidence as reflected at the 
August 2002 and December 2004 VA examinations shows that the 
veteran's nose scar does not meet the criteria for a higher 
evaluation for a disfiguring scar of the face and a higher 
evaluation is not wanted under Diagnostic Code 7800.  
38 C.F.R. § 4.118 (2006).  This is true since August 30, 
2002.  Fenderson.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the diagnosis of a current disability 
or the current severity of a service connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's and his representative's statements 
addressing these issues are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, except to 
the extent indicated above, the preponderance of the evidence 
is against all the veteran's claims.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, except to the extent 
indicated, the claims are denied. 


ORDER

Service connection for a head scar is granted.

Service connection for a left shoulder disability is denied.

Service connection for bilateral shin splints is denied.

Effective January 19, 2000, a 10 percent rating for the low 
back disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, at any time during the pendency of his 
appeal, is denied.

Entitlement to a rating in excess of 10 percent for a nose 
scar, at any time during the pendency of his appeal, is 
denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


